Citation Nr: 0531449	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-06 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychotic major 
affective disorder, secondary to service-connected right hand 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to May 
1947.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000, it was reopened and 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran's current psychotic major 
affective disorder was not caused or aggravated by his 
service-connected right hand injury.


CONCLUSION OF LAW

Service connection for a psychotic major affective disorder, 
secondary to service-connected right hand disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, and 
supplemental statements of the case in November 2003 and 
March 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination and an independent 
medical opinion.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In this case, a blasting cap exploded in the veteran's right 
hand in 1945 while on active duty.  The right index finger 
and a portion of another finger were amputated.  The right 
hand was severely injured.  While hospitalized, he was given 
morphine and exhibited a drug reaction manifested by hysteria 
during which time he was difficult to control.  In August 
1947, VA granted service connection for residuals of injuries 
to the right hand.  

In October 1969, a private psychiatrist reported that he was 
providing psychiatric treatment. The veteran was hospitalized 
by VA in November 1969 for restlessness, arguing, poor 
sleeping, frequent crying crises, depression, and auditory 
hallucinations, which began six months earlier.  The final 
diagnoses were chronic brain syndrome, possibly associated 
with chronic alcoholism with psychosis; and questionable 
convulsive disorder.  

Two private physicians in July 1970 reported that they had 
treated the veteran since 1947 and 1948, respectively, and 
stated that the veteran's nervous condition had been getting 
worse since the right hand injury.     

The veteran was hospitalized from November 1969 to January 
1970 at a VA facility, with a diagnosis of chronic brain 
syndrome, possibly due to chronic alcoholism, with psychosis.  

The veteran was again hospitalized by VA from November 1970 
to February 1971.  Following a psychiatric work-up, the 
diagnosis was schizophrenic reaction, undifferentiated type, 
chronic.  A psychiatrist noted that a complete review of the 
progression of symptoms and of the evolution of the veteran's 
clinical picture revealed a diagnostic impression of a 
schizophrenic.  The history also revealed that the veteran 
developed symptoms of emotional imbalance after injury to his 
right hand which symbolized a physical castration.  Since 
then, he had manifested ideas of worthlessness, depressive 
thinking and strange fears.  He constantly questioned himself 
about his masculinity and his power to struggle in life and 
to manage the interfamiliar relationships.  All this latent 
symptomatology "walked to major pathology."

Various VA treatment records dated during the 1980's show 
treatment for diagnoses including psychosis; recurrent 
psychotic major depression; recurrent non-psychotic major 
depression; and chronic schizophrenia, undetermined type.  A 
May 1984 VA examination resulted in a diagnosis of major 
affective disorder, psychotic depression.  

The veteran underwent a psychiatric evaluation by two VA 
psychiatrists in August 1992.  The Axis I diagnosis was 
schizophrenia, chronic, undifferentiated type.  In March 1993 
a VA psychiatrist reviewed the claims file and rendered an 
opinion that schizophrenia had not been caused by the right 
hand injury.

Statements dated in 1990 from two different medical doctors 
state that they had provided psychiatric treatment to the 
veteran since 1948 and 1967, respectively.  The veteran's 
reported symptoms included anxiety, phobia of returning to 
school, a fear that people would laugh at him, aggressive 
tendencies with psychotic bouts, and severe tension.  A 
February 1996 letter from one of the medical doctors again 
notes that he had treated the veteran from 1948 to 1967.  He 
expressed the opinion that the veteran had a mental disorder 
of anxious-depressive type, loss of self-esteem, and 
inferiority disorder as a result of the in-service right hand 
injury.  

A February 2001 letter from a private medical doctor, an 
April 2001 letter from a private psychologist, and letters 
from a private psychiatrist dated in May 2001 and October 
2003 also relate the veteran's psychiatric illness to his 
right hand injury.  The psychiatrist specifically indicates 
that the right hand injury had resulted in post-traumatic 
stress disorder.

The report of a July 2001 VA psychiatric examination provides 
that is was conducted by two examiners who were medical 
doctors.  The veteran's claims file was reviewed.  The report 
sets forth the veteran's subjective complaints and results of 
current examination.  The Axis I diagnosis was schizophrenia, 
residual type, with vascular dementia features.  

The examiners stated that, based on the veteran's history, 
records and evaluations, they considered that to be the 
correct and current neuropsychiatric diagnosis.  The 
diagnosis of schizophrenia was made and diagnosed as a 
separate entity from the veteran's service-connected hand 
condition.  They expressed the opinion that the veteran's 
neuropsychiatric conditions were not the direct result of his 
service-connected right hand disability, and the opinion that 
it was not likely that his service-connected right hand 
disability caused or aggravated the diagnosed psychiatric 
illness.  

An April 2005 independent medical report provides that it was 
made by an independent examiner who was a Medical Doctor 
(Board certified in Psychiatry and Neurology) and an 
assistant professor at Eastern Virginia Medical School.  The 
independent examiner stated that he had reviewed the 
veteran's claims file.  The report summarizes the pertinent 
medical evidence of record. 

The independent examiner concluded that the balance of the 
evidence, presented in the entire medical record, best 
supported the diagnosis of Major Depression, severe, with 
psychotic features.  It appeared that the veteran developed 
Depressive symptoms at some point between the 1947 military 
discharge and 1970.  The independent examiner explained this 
diagnosis and identified the records supporting it.  The 
independent examiner explained why PTSD and schizophrenia 
were not supported by the evidence of record.  

The independent examiner stated that the veteran's 
psychiatric condition did not appear likely to have begun 
during service.  There were no reports in the claims file 
which asserted development of the condition or any symptoms 
that early.  With respect to the likelihood of post-service 
onset of a psychosis during the first year following service, 
the independent examiner noted that there were no records of 
any psychotic symptoms prior to 1970.  It was highly 
improbable that an individual suffering from psychotic 
symptoms in 1947 would have failed to receive evaluation or 
treatment for them for 23 years.  

The independent examiner also addressed the likelihood that 
the veteran's psychotic disorder was proximately cased by the 
veteran's service-connected residuals of the right hand 
injury.  He explained that without access to medical records 
from 1947 to 1969, it was extremely difficult to come to an 
opinion about the proximate cause of the veteran's 
psychiatric illness.  There was no clear picture of the 
veteran's level of social or psychological functioning during 
this time.  The only thing that could be said for certain was 
that he was able to father two children during this period, 
but his level of involvement or his effectiveness in their 
raising was not spoken to by the record.  

Furthermore, the fact that no prior evaluators had chosen to 
record anything about any other events that might have 
happened in the veteran's life from 1948 through 1969 tended 
to skew unconsciously the opinions of any post-hoc reviewer, 
such as himself, toward the one alleged causative event, when 
there were probably any number of events that could have 
contributed to an anxious or depressive condition.  Indeed, 
most reasonable observers would agree that it would be 
uncommon for a person to experience any 22-23 year period 
with only one disappointment on which to focus.  The fact 
that the records were silent on this point gives two choices: 
either accept what was written as accurate and complete or 
assign a higher level of scrutiny to the claim.  Given that 
the medical records for this period were wholly absent and 
were merely reconstructed by recollection 30-40 years later, 
it seemed reasonable to suggest that faith in their accuracy 
and completeness would not be the best approach.  The opinion 
must, therefore, be speculative.  

The independent examiner stated that it appeared plausible 
that a traumatic injury and loss of function could lead to a 
period of adjustment that could be associated with both 
anxious and depressive features.  However, the vast majority 
of individuals with traumatic losses do experience actual 
Adjustment Disorders and most of those who do experience 
Adjustment Disorders have resolution of psychotic symptoms 
within a few months.  A condition of the severity experienced 
by the veteran did not seem likely to have been caused by 
such a single event but rather by a series of other losses or 
disappointments and/or by genetic predisposition.  

Finally, the examiner addressed the question of the 
likelihood that the veteran's service-connected right hand 
injury resulted in a permanent increase in the severity of 
the veteran's psychiatric disorder, if the service-connected 
residuals of the right hand injury did not proximately cause 
the veteran's psychiatric disorder.  The independent examiner 
stated that there was no evidence within the claims file to 
either support or refute that idea.  Such an opinion would be 
entirely speculative.  First, it would need to be possible to 
determine from some point in the past what would be the 
natural predictable course of illness and severity into the 
future without any hand injury.  This was not possible.  
Second, none of the medical personnel reporting in the claims 
file had been foolish enough to make such a speculation even 
though they have had the advantage of examining the veteran 
personally.

A June 2005 private medical certificate from the psychiatrist 
who had submitted earlier letters in 2001 and 2003 provides 
an Axis I diagnosis of PTSD and major depressive disorder.  
The psychiatrist relates the veteran's PTSD to the right hand 
explosion injury.  

A number of lay statements have been submitted over many 
years on the veteran's behalf from a variety of people, 
including his wife and others who have known him for a long 
time.  They each assert that the veteran's in-service right 
hand injury resulted in his current claimed psychiatric 
disorder.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychotic major 
affective disorder, secondary to service-connected right hand 
disability.  

The Board finds that the July 2001 VA examination report and 
the April 2005 independent medical opinion are probative 
evidence against the veteran's claim that his service-
connected right hand injury resulted in his claimed 
psychiatric disorder.  These opinions are made by physicians, 
and are based on a review of the veteran's medical records.  
As support, each opinion offers a rational with references to 
findings set forth in the medical record.  This is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  Gabrielson, 
supra; Guerrieri, supra.  In fact, the independent medical 
examiner thoroughly explains his opinion in great detail over 
several pages.

By contrast, the private medical opinions in the record are 
not as probative, or entitled to as much probative weight.  
The private opinions fail to indicate that they are based on 
a review of the veteran's complete medical record.  Although 
some of the veteran's private treatment providers note that 
they had treated him for many years, they submitted no 
medical records of such treatment.  Nor did they recount any 
specific histories, observations or findings from this 
treatment that supported their conclusions.  Id. 

The Board recognizes the numerous lay statements from people 
who have known the veteran for many years, to the effect that 
he has a psychiatric disorder as a result of his service-
connected right hand disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As laypersons, however, 
these witnesses are not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
medical causation, etiology and aggravation that require a 
clinical examination by a medical professional.  Espiritu, 
supra.  As a result, these assertions do not constitute 
competent medical evidence that the veteran's current 
psychiatric disorder is secondary to this service-connected 
right hand disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Therefore, service connection for a psychotic major affective 
disorder, secondary to service-connected right hand 
disability, is denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a psychotic major affective disorder, 
secondary to service-connected right hand disability, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


